                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF MISSISSIPPI

ARC CONTROLS, INC

VERSUS                                                         Case No.: 1:19-cv-00391-LG-RHW

M/V NOR GOLIATH., In Rem, and                                  FRCP 9(h)
GOLIATH OFFSHORE HOLDINGS                                      In Admiralty
PTE. LTD, In Personam

                                MEMORANDUM IN SUPPORT OF
                               MOTION FOR SUMMARY JUDGMENT

          COMES NOW, Plaintiff-Intervenor Oceanwide Cyprus, Ltd. (“Oceanwide”) and files this

Memorandum in Support of its Motion for Summary Judgment, per L.U.Civ.R. 7(b). As shown

herein, there is no genuine issue of material fact, and judgment in favor of Oceanwide is due to be

granted as a matter of law. Fed.R.Civ.P. 56(a).

                                       SUMMARY OF ARGUMENT

          Pursuant to the general maritime law and the Federal Maritime Lien Act, 46 U.S.C. §§

31301, et seq., Oceanwide has one or more maritime liens against the M/V NOR GOLIATH to

secure its claim of $218,108.95, plus interest, attorney’s fees, and collection expenses. Oceanwide

advanced the wages of seamen who worked aboard the NOR GOLIATH during the period of May

1, 2019 through July 22, 2019. As such, Oceanwide is entitled to a maritime lien of the same rank

as those seamen.1 This court has accepted a counter-security bond in the amount of $3,921,000

to cover all remaining claims against the NOR GOLIATH, including the claims of Oceanwide.




          1
            The Court should note, however, that the bond posted to secure the release of the NOR GOLIATH is
sufficient to cover the claims of all claimants herein. See Doc. 187 (Order approving bond); Doc. 183-1, at p. 2 fn. 1
(listing amounts sought by each claimant herein). Accordingly, it will not be necessary to “rank” liens, as there is
sufficient security to pay same from bond/security posted.



42894328 v1
          Oceanwide has unquestionably provided the NOR GOLIATH with the services described

in its Complaint, and Oceanwide possesses a maritime lien against the NOR GOLIATH. There

being no dispute of material facts as to these salient points, Oceanwide is entitled to summary

judgment and an award against the in rem Defendant – paid from the referenced bond – in the

amount of $218,108.95.2

                     NARRATIVE SUMMARY OF UNDISPUTED FACTS

          At the request of Epic Companies, LLC (“EPIC”), the owner or charterer of the NOR

GOLIATH or its authorized agent, Oceanwide provided necessary crew to the NOR GOLIATH

during the period of May 1, 2019 through July 22, 2019. See Declaration of Theo Nieboer, at ¶¶

3-4.3 During that time, the crewmen earned wages for their service. Oceanwide paid the wages of

each crewmember for their work on the NOR GOLIATH during the above-referenced timeframe.

Id., at ¶ 5. Copies of Oceanwide’s invoices, in the total principle amount of $218,108.95, are

attached to Mr. Nieboer’s Declaration. Id., at ¶¶ 5-6.

          The services provided by Oceanwide to the NOR GOLIATH were necessary for the

operations of the vessel in its ordinary trade, and have a fair market value in the total principle

amount of $218,108.95, none of which has been paid despite demand therefore. Id., at ¶ 4.

                                               ARGUMENT

          1.     Summary Judgment Standard

          Summary judgment “should be rendered if the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine dispute as to any material fact


        2
          Oceanwide reserves the right to file a supplemental brief and evidentiary materials demonstrating the
amount of these damages – in excess of its principle claim of $218,108.95 – if and when its Motion for Summary
Judgment is granted.

          3
         The Declaration of Theo Nieboer was submitted with Oceanwide’s Motion for Summary Judgment. See
Doc. 207-1.



42894328 v1                                           2
and that the movant is entitled to judgment as a matter of law.” Smithy v. Kroger Co., 2018 WL

3384305, at *1 (N.D. Miss. July 11, 2018) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322,

(1986), Fed. R. Civ. P. 56(a)). The moving party bears the burden of showing there is no genuine

issue of material fact. Celotex, 477 U.S. at 325.

          Once the moving party carries its burden, the nonmovant must present evidence that there

is a genuine issue of fact for trial. Id. at 323-24. The Court “resolve[s] factual controversies in

favor of the nonmoving party, but only where there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.” Smithy, at *1 (quoting Antoine v. First

Student, Inc., 713 F.3d 824, 830 (5th Cir. 2013)). “[T]he nonmoving party cannot defeat summary

judgment with conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.”

Smithy, at *1 (internal citations omitted).

          2.     Oceanwide’s has a Priority Lien Against the NOR GOLIATH

          The cases and authorities definitely establish that “seamen's wage liens are especially

favored and are found in the first class of order.” Fredelos v. Merritt-Chapman & Scott Corp., 447

F.2d 435, 439 (5th Cir. 1971) (internal citations omitted). Furthermore, one who advances funds

used to discharge such a lien can bring an in rem claim against the vessel for those wages. See,

e.g., Medina v. Marvirazon Compania Naviera, S.A., 709 F.2d 124, 125 (1st Cir.1983)

(citing Sasportes v. M/V Sol de Copacabana, 581 F.2d 1204, 1207 (5th Cir.1978); G. Gilmore &

C. Black, The Law of Admiralty §§ 9–20, 9–21 (2d ed. 1975) and 2 Benedict on Admiralty §§ 32,

33 (7th ed. 1982)). Those who advance money to pay crew's wages are entitled to a maritime lien

of the same rank. In re Good Ship Appledore, Ltd., 122 B.R. 821, 829 (Bankr. D. Me. 1990);

Medina v. Marvirazon Compania Naviera, S.A., 533 F.Supp. 1279, 1286 (D.Mass.1982), Aff'd 709

F.2d 124 (1st Cir.1983).




42894328 v1                                         3
          It is undisputed that Oceanwide provided the NOR GOLIATH with necessary crew during

the period of May 1, 2019 through July 22, 2019, and that Oceanwide advanced the wages of those

crewmen. Oceanwide has provided specific wage totals for each individual crewman and has

shown affirmatively that the funds were paid to these crewmen as wages for their service on the

NOR GOLIATH during the above-referenced time period. See Declaration of Theo Nieboer (Doc.

207-1). Oceanwide has demonstrated that neither the NOR GOLIATH nor any of its owners,

agents, or representatives have satisfied Oceanwide’s claim for the advancement of the crewmen’s

wages. Id. Accordingly, Oceanwide has made a prima facie showing to substantiate the claims

outlined in its Amended Complaint in Intervention against the NOR GOLIATH. See Doc. 172.

As such, Oceanwide is entitled to summary judgment as to its claims against the NOR GOLIATH

and to be awarded damages in the amount of $218,108.95 plus interest, costs, and attorney’s fees.

                                                CONCLUSION

          WHEREFORE, based on the foregoing arguments and authorities, Plaintiff-Intervener

Oceanwide Cyprus, Ltd.’s Motion for Summary Judgment is due to be granted and Oceanwide

Cyprus, Ltd. should be awarded damages in the amount of $218,108.95 plus interest, costs and

attorney’s fees.4


          Done this the 31st day of January, 2020.
                                                               Respectfully submitted,

                                                               s/John P. Kavanagh, Jr.
                                                               John P. Kavanagh, Jr.
                                                               MS Bar #9499
                                                               E-mail:jkavanagh@burr.com
                                                               Attorney for Plaintiff-Intervenor
                                                               Oceanwide Cyprus, Ltd.
OF COUNSEL:

          4
            Oceanwide reserves the right and ability to submit further evidentiary materials to demonstrate the amount
of interest, costs and attorney’s fees it may recover in the event the instant motion is granted.



42894328 v1                                               4
Burr & Forman LLP
RSA Tower
11 North Water Street
Suite 22200
Mobile, Alabama 36602
Telephone: (251) 344-5151
Facsimile: (251) 344-9696



                                CERTIFICATE OF SERVICE

      I hereby certify that on this 31st day of January, 2020, I have served a copy of the foregoing
documents by electronically filing same with the Clerk of the Court using the CM/ECF system,
which will send notification of such filing to the following:

 Herman F. Cox, Jr.                                  James G. Wyly, III
 Evan N. Parrott                                     Drury Sumner Holland
 Jaime W. Betbeze                                    PHELPS DUNBAR, LLP - Gulfport
 MAYNARD, COOPER & GALE, PC -                        2602 13th Street, Suite 300
 Mobile                                              Gulfport, MS 39501
 11 North Water Street, Suite 24290
 Mobile, AL 36602

 Gerard J. Dragna                                    Michael Clark McCabe, Jr.
 Andre J. Mouledoux                                  BUTLER SNOW LLP-Gulfport
 Trevor M. Cutaiar                                   P.O. Drawer 4248
 MOULEDOUX, BLAND, LEGRAND, &                        1300 25th Avenue, Suite 204 (39501)
 BRACKETT, LLC                                       Gulfport, MS 39502-4248
 701 Poydras St., Suite 4250
 New Orleans, LA 70139

 George Robert Parrott, II                           James E. Rogers
 Matthew Charles Guy                                 Scott D. Marrs
 ADAMS AND REESE, LLP - New Orleans                  Brian T. Bagley
 One Shell Square                                    AKERMAN, LLP
 701 Poydras Street, Suite 4500                      1300 Post Oak Blvd., Suite 2500
 New Orleans, LA 70139                               Houston, TX 77056

 Lee Morgan Peacocke                                 Michael J. Thompson, Jr.
 Joseph P. Tynan                                     THOMPSON LAW OFFICE, PLLC -
 Susan G. Keller-Garcia                              Gulfport
 LEWIS, BRISBOIS, BISGAARD & SMITH,                  P. O. Box 280
 LLP - New Orleans                                   Gulfport, MS 39502
 400 Poydras Street - Suite 1300
 New Orleans, LA 70130



42894328 v1                                      5
 Ronald J. Kitto                           Tristan Russell Armer
 Terrence Kent Knister                     HEIDELBERG, STEINBERGER, COLMER
 GORDON, ARATA, MONTGOMERY,                & BURROW, PA-Pascagoula
 BARNETT, MCCOLLAM, DUPLANTIS &            P.O. Box 1407
 EAGAN, LLC                                711 Delmas (39568)
 201 St. Charles Ave., Suite 4000          Pascagoula, MS 39568-1407
 New Orleans, LA 70170-4000



 Scott D. Stevens                          Richard P. Salloum
 STARNES DAVIS FLORIE, LLP - Mobile        FRANKE & SALLOUM, PLLC
 P. O. Box 1548                            P. O. Drawer 460
 11 N. Water St., Suite 2090 (36602)       10071 Lorraine Road (39503)
 Mobile, AL 36633-1548                     Gulfport, MS 39502

 Conor T. Lutkewitte                       Samuel D. Gregory
 Thomas J. Lutkewitte                      BAKER, DONELSON, BEARMAN,
 FAVRET, DEMAREST, RUSSO,                  CALDWELL & BERKOWITZ, PC - Jackson
 LUTKEWITTE & SCHAUMBURG                   One Eastover Center
 1515 Poydras St., Suite 1400              100 Vision Drive, Suite 400
 New Orleans, LA 70112                     P. O. Box 14167 (39236-4167)
                                           Jackson, MS 39211

 Joseph E. Lee, III                        Kristina Crosswell Johnson
 Miles P. Clements                         JONES WALKER, LLP - Jackson
 Zachary J. Ardoin                         190 East Capitol St., Suite 800 (39201)
 PHELPS DUNBAR, LLP - New Orleans          P. O. Box 427
 365 Canal Street, Suite 2000              Jackson, MS 39205-0427
 New Orleans, LA 70130-6534


                                             s/John P. Kavanagh, Jr.
                                             OF COUNSEL




42894328 v1                            6
